***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***




                                                                   Electronically Filed
                                                                   Supreme Court
                                                                   SCAP-XX-XXXXXXX
                                                                   01-FEB-2021
                                                                   09:12 AM
                                                                   Dkt. 47 OP



                IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---oOo---
________________________________________________________________

                    TRACY YOSHIMURA, Plaintiff-Appellant,

                                         vs.

              KEITH KANESHIRO, Defendant-Appellee.
________________________________________________________________

                                  SCAP-XX-XXXXXXX

             APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                  (CAAP-XX-XXXXXXX; S.P. NO. 1SP181000465)

                                 FEBRUARY 1, 2021

     RECKTENWALD, C.J., McKENNA AND WILSON, JJ., AND EDDINS, J.,
    IN PLACE OF NAKAYAMA, J., RECUSED, WITH CIRCUIT JUDGE ASHFORD,
                    ASSIGNED BY REASON OF VACANCY

                      OPINION OF THE COURT BY McKENNA, J.

                                 I.   Introduction

          This appeal stems from the Circuit Court of the First

Circuit’s1 (“circuit court”) dismissal, for lack of jurisdiction,

of Tracy Yoshimura’s (“Yoshimura”) petition to impeach Honolulu



1         The Honorable Jeffrey P. Crabtree presided.
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***



City Prosecutor Keith Kaneshiro (“Kaneshiro”) under section

12-203 of the Revised Charter of the City and County of Honolulu

(2017) (“section 12-203 of the Revised Charter”).             That

provision is titled “Impeachment of the Prosecuting Attorney,”

and it states as follows:

            The prosecuting attorney may be impeached for malfeasance,
            misfeasance or non-feasance in office. The courts of the
            State of Hawaii shall have jurisdiction as provided by
            applicable law over any proceeding for the removal of the
            prosecuting attorney who may be charged on any of the
            foregoing grounds. The charges shall be set forth in
            writing in a petition for impeachment signed by not less
            than five hundred duly registered voters of the city, and
            said signatures shall be necessary only for the purpose of
            filing the petition. The petition having once been filed,
            hearings shall be held on all such charges.

       In December 2018, Yoshimura created an online petition to

impeach Kaneshiro after Kaneshiro received a target letter from

the United States Department of Justice.           Yoshimura asserted his

petition was supported by 800+ electronic signatures collected

from an online platform called Change.org.           In April 2019,

Yoshimura filed a first amended petition purported to be

electronically signed by 500+ signatories on a different online

platform, DocuSign.

       Between February and April 2019, Yoshimura sought the legal

opinion of the City Clerk as to what information was necessary

to certify that the signatories of his online petition(s) were

duly registered voters of the City and County of Honolulu.                  In

April 2019, Deputy Corporation Counsel Moana Yost (“Yost”) set

forth the City’s position in a letter stating that impeachment

                                       2
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



petition(s) must contain the full legible names, handwritten

(not electronic) signatures, and residence addresses of at least

500 signatories.

       Kaneshiro then moved to dismiss the petition, arguing that

electronic signatures did not satisfy the requirements for a

petition to impeach the city prosecutor under section 12-203 of

the Revised Charter.       Yoshimura then moved for leave to amend

his petition to file a second amended impeachment petition,

adding the City Clerk as a defendant, and seeking a declaratory

order that the City must accept electronic signatures under

Hawaiʻi Revised Statutes (“HRS”) Chapter 489E (2008), Hawaiʻi’s

Uniform Electronic Transactions Act (“UETA”).            Relevant to this

appeal, HRS § 489E-7(d) (2008) states, “If a law requires a

signature, an electronic signature satisfies the law.”              HRS

§ 489E-18(c) (2008), however, provides the UETA “does not

require a governmental agency of this State to use or permit the

use of electronic records or electronic signatures.”             HRS §

489E-18(a) (2008) also states “each governmental agency of this

State shall determine whether, and the extent to which, it will

send and accept electronic records and signatures to and from

other persons . . . .”

       Kaneshiro filed an opposition to Yoshimura’s motion for

leave to amend, which he combined with a cross-motion to strike

the motion for leave to amend.         The circuit court denied

                                       3
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



Kaneshiro’s motion to dismiss, because Yoshimura’s motion for

leave to amend was pending at that time.           At a later hearing on

the motion for leave to amend (as well as Kaneshiro’s cross-

motion to strike the motion for leave to amend), however, the

circuit court agreed with the City that signatories to an

impeachment petition under section 12-203 of the Revised Charter

must provide their full legible names, handwritten signatures,

and residence addresses to enable the City Clerk to certify them

as duly registered voters in the City and County of Honolulu and

to protect the City’s interest against fraud.            The circuit court

denied Yoshimura’s motion for leave to amend, concluding it

would be futile, as Yoshimura insisted on providing only

electronic signatures without residence addresses, to protect

the privacy interest of signatories.          The circuit court also

denied Kaneshiro’s cross-motion to strike Yoshimura’s motion for

leave to amend.      The circuit court ultimately dismissed

Yoshimura’s first amended petition for lack of jurisdiction,

because it did not meet the requirements of section 12-203 of

the Revised Charter.

       Yoshimura filed a motion for reconsideration, arguing that

the City could not require handwritten signatures and residence

addresses under section 12-203 of the Revised Charter without

first engaging in rulemaking under HRS Chapter 91 (2008) (the

Hawaiʻi Administrative Procedures Act, or “HAPA”) or otherwise

                                       4
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



setting forth its position in a written policy.             The circuit

court denied the motion for reconsideration, concluding

Yoshimura raised evidence and arguments that could have been

raised earlier in the litigation, and that the motion lacked

merit in any event.        The circuit court then entered its final

judgment.

       On appeal, Yoshimura argues that electronic signatures are

valid under the law pursuant to HRS § 489E-7 (2008).              He also

argues that, to the extent HRS § 489E-18 (2008) provides a

government agency discretion to reject electronic signatures,

the government agency must first promulgate rules under HAPA, or

otherwise set forth a written policy, detailing the

circumstances under which electronic signatures may be

rejected.      Yoshimura argues the circuit court erred in

concluding HRS § 489E-18 “trumped” HRS § 489E-7’s general

validation of electronic signatures.           He asserts the circuit

court erred in dismissing his petition for lack of jurisdiction,

denying his motion for leave to file a second amended petition,

and denying his motion for reconsideration of those rulings.

       Two months after oral argument in this case, Steven Alm was

elected as City Prosecutor.         He was sworn into office in January

2021.     Kaneshiro thereafter moved to dismiss this appeal as

moot.     As this case falls under the “public interest” exception

to the mootness doctrine, we denied the motion to dismiss and

                                        5
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



now proceed to address the merits of this appeal.                We hold that

Hawaiʻi’s UETA does not apply to the petitions for impeachment in

this case, principally because application of the UETA requires

the consent of the parties to transact governmental business

electronically.         In this case, the City did not consent to be a

party to a “transaction” between it and Yoshimura for the

purpose of certifying whether petition signatories were duly

registered voters of the City and County of Honolulu.

Therefore, the City was not required, under the UETA, to have

developed some form of written policy regarding the use and

acceptance of electronic signatures.             We further hold that the

City was not required, under HAPA, to have promulgated a rule

concerning electronic signatures.             We therefore affirm the

circuit court’s final judgment.

                                  II.   Background

A.        Petition for impeachment, Yoshimura’s correspondence with
          Corporation Counsel and the Office of Elections, and first
          amended petition

          1.   Petition for impeachment

          On December 18, 20182, the circuit court received

Yoshimura’s “Petition for Impeachment of Prosecuting Attorney

Keith M. Kaneshiro Pursuant to Sec. 12-203 of the Honolulu City

Charter etc[.]” (“petition for impeachment”).               Yoshimura had


2         The petition for impeachment was filed December 20, 2018.


                                          6
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



circulated an online petition on the platform Change.org

alleging that Kaneshiro had committed malfeasance, misfeasance,

or nonfeasance in office by failing to take appropriate action

with respect to his deputy prosecutors, including Katherine

Kealoha.3       At the time Yoshimura circulated his initial online

petition, Kealoha had been indicted in federal court,4 and

Yoshimura believed two other deputy prosecutors had received

subject letters.5         Yoshimura’s online petition went on to state

that Kaneshiro himself had received a target letter but failed

to inform officials of the City and County of Honolulu and State

of Hawaiʻi, choosing instead to remain on the job.                Yoshimura

asserted that Kaneshiro’s continued presence on the job would

jeopardize the integrity of past and present criminal

prosecutions.

          Yoshimura attached an Excel spreadsheet listing the names,

cities, states, and zip codes of 861 people represented to have

electronically signed the Change.org online petition.                 In a

declaration appended to the petition for impeachment, Yoshimura

“acknowledge[d] that some of the individuals that have signed

the petition may NOT be duly registered voters in the City and


3     Yoshimura also named two additional deputy prosecutors he believed had
received target letters. One had not.

4         Kealoha has since been convicted and sentenced on federal charges.

5         See supra note 3.


                                          7
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



County of Honolulu.”       There were alleged signatories identified

as being from other counties in the State of Hawaiʻi, as well as

from other states and countries.           Additionally, while some

signatories listed their city as somewhere within the City and

County of Honolulu, they were identified only by their initials

or by incomplete or false names (e.g., “J S,” “Donald Duck,”

“1L”).

       2.   Yoshimura’s correspondence with Corporation Counsel
            and the Office of Elections

       Sometime after filing the petition for impeachment, it

appears Yoshimura became concerned about whether the City Clerk

would certify the signatories as duly registered voters of the

City and County of Honolulu.        In February 2019, Yoshimura’s

counsel wrote to the City and County of Honolulu’s Corporation

Counsel Paul S. Aoki, acknowledging that the City Clerk’s office

“certif[ies] that individuals signing the petition are voters,”

and that “certification of the individuals who signed the

petition . . . may be an issue.”           Although the Change.org

petition collected only name, city, and zip code information,

Yoshimura’s counsel “propos[ed] to collect the following

information from signatories:         full name, last 4 digits of

Social Security Number, and zip code of the person’s residence

address.”     Counsel explained that Yoshimura preferred to keep

residence addresses of signatories private.            Deputy Corporation


                                       8
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



Counsel Yost responded that the City Clerk would await

instructions, if any, from the circuit court from an upcoming

status conference.

       In March 2019, Yost wrote to Yoshimura’s counsel to inform

him that “[p]etitions that the City Clerk reviewed in the past

to confirm voter registration have generally included the

following information:        (1) date of signature; (2) signature;

(3) printed name; and (4) residence address.”             She also pointed

out, “As you know, the City Clerk has not received or been

instructed to certify or review any petition” in this case.                  She

repeated her intention to await instructions, if any, from the

circuit court.

       In April 2019, the parties and their attorneys, as well as

Yost, met in person to discuss the City Clerk’s certification

process.     That meeting was memorialized in separate letters from

Yoshimura’s counsel and Yost, wherein the City’s position was

clear:     the City Clerk required signatories’ residence addresses

and would not accept electronic signatures.             In a memorandum in

support of an April 2019 status conference, Kaneshiro informed

the court that he supported and joined the City’s position, as

set forth in an April 18, 2019 letter from Yost.              The City

formalized its opinion in an April 23, 2019 letter authored by

Yost.     The City explained that the City Clerk checks residence

addresses against the Statewide Voter Registration System to

                                        9
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***



confirm that the signatory is a duly registered voter of the

city.     The City explained that it also required handwritten

signatures to “detect[] fraudulent or questionable signatures.”

The City cited to HRS § 489E-18(a) and (c) for the proposition

that it is not required to permit the use of electronic

signatures and can “determine whether, and the extent to which,

it [would] accept . . . electronic signatures . . . and rely

upon . . . electronic signatures.”           The City also stated in its

letter that Yoshimura’s petition had not been presented to the

City Clerk for certification of voter registration status of the

signatories to the online petition.

       3.   First amended petition

       On April 12, 2019, Yoshimura filed his “First Amended

Petition for Impeachment of Prosecuting Attorney Keith M.

Kaneshiro Pursuant to Sec. 12-203 etc.” (“first amended

petition”).      In the first amended petition, Yoshimura again

acknowledged that not all signatories to his online petition

were registered voters of the City and County of Honolulu.                   He

stated that when he was “unable to obtain a formal legal opinion

from the City Clerk or Corporation Counsel’s office regarding

the validity of electronic signatures, nor the information

needed to verify those signatures as duly registered voters of

the City and County of Honolulu,” he sought the assistance of

State Senator Maile M. Shimabukuro and Nedielyn Bueno, a “Voter

                                       10
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



Services” employee of the State Office of Elections, to

determine what information was necessary to verify the identity

of a voter during the voter registration process.             He attached

an email string between Shimabukuro and Bueno as an exhibit.                In

the email string, Senator Shimabukuro wrote to Scott Nago, the

director of the Office of Elections, on March 25, 2019, to ask

“whether a voter’s registration status can be verified via their

first and last name, signature, last 4 digits of [their Social

Security number], and zip code.”           She also asked whether a

driver’s license number could be used in lieu of the last four

digits of a Social Security number.

       Bueno responded the following day, stating that the

registration status of a voter is verified using a Hawaiʻi

driver’s license number or Hawaiʻi state identification number

(or, if none, the last four digits of an individual’s Social

Security number), along with name, date of birth, and residence

address.    She stated that a signature “is not used to verify

voter registration status,” but it is used to validate a voter’s

returned absentee ballot.

       Senator Shimabukuro sent a follow-up email two days later

relaying “a constituent’s” question asking whether residence

addresses were necessary to verify voter registration, given

“issues such as identity theft and other personal ‘safety’

issues.”    Four days later, on April 1, 2019, Bueno responded by

                                      11
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



stating that the information required to register to vote online

is full name, date of birth, last four digits of a Social

Security number, and driver’s license or state identification

number.       She clarified a day later that a paper voter

registration must include the last four digits of a Social

Security number only if the registrant does not have a driver’s

license or state identification number.              Thus, Bueno did not

answer the voter registration verification question, instead

listing what information was necessary for voter registration.6

          Yoshimura represented in his first amended petition that,

after receiving this information from Senator Shimabukuro and

Bueno, he started “re-collecting” electronic signatures on

DocuSign, a different online platform, asking signatories for

their (1) full names; (2) birthdates; (3) last four digits of

their Social Security number, driver’s license number, or state

identification number; and (4) zip code.

          The content of the re-circulated petition was attached as

another exhibit to the first amended petition.               The re-

circulated petition clarified that one of the deputy prosecuting

attorneys Yoshimura had named had not received a subject letter,

6     Yoshimura repeatedly represented throughout these proceedings and on
appeal that Bueno told him verifying voter registration status required a
signatory’s full name, date of birth, last four digits of a Social Security
number, and driver’s license or state identification number. As Kaneshiro
and the City repeatedly counter-argued throughout these proceedings, Bueno
was referring to the requirements for voter registration in the first
instance.


                                         12
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



contrary to Yoshimura’s belief at the time he circulated his

initial online petition.        The petition asked signatories to sign

the following acknowledgement:         “I have read the attached

Impeachment Petition, and hereby acknowledge by providing my

signature and other pertinent information below, that I support

the effort to Impeach Prosecutor Keith Kaneshiro, and do

solemnly swear that I am a registered voter in the City and

County of Honolulu.”       Signatories were then instructed to enter

the following information:        (1) full name, (2) Hawaiʻi driver’s

license number, or Hawaiʻi state identification card number, or

last four digits of their Social Security number, (3) date of

birth, (4) zip code, (5) date, and (6) signature.             The last page

of the re-circulated online petition contained Yoshimura’s full

name, the last four digits of his Social Security number, his

date of birth, his zip code, and his electronic signature

(denoted by a frame around his name labeled “DocuSigned by:).”

Unlike the initial impeachment petition filed on December 20,

2018, which attached as an exhibit the Excel spreadsheet of the

861 signatories to the Change.org petition, the first amended

petition did not attach as an exhibit any signatory information

(other than Yoshimura’s) from the re-circulated impeachment

petition.




                                      13
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



B.     Motion to dismiss, opposition, and reply

       1.   Kaneshiro’s motion to dismiss

       In May 2019, Kaneshiro filed a “Motion to Dismiss First

Amended Petition for Impeachment of Prosecuting Attorney etc.”

(“motion to dismiss”).        He argued that no authority permitted

the filing of the first amended petition where the initial

petition was defective ab initio.           He contended Yoshimura’s

initial petition for impeachment was defective because the City

Clerk had not certified that his petition contained 500

signatures of registered voters of the City and County of

Honolulu prior to the filing of his impeachment petition, as

required by section 12-203 of the Revised Charter.              Kaneshiro

argued that Yoshimura should have dismissed the defective

initial petition then re-filed an impeachment petition complying

with section 12-203 of the Revised Charter.             For the same

reason, Kaneshiro argued that the first amended petition must be

dismissed for lack of subject matter jurisdiction or for failure

to state a claim.       Kaneshiro included as an exhibit Yost’s April

23, 2019 letter from the City to counsel and the court, advising

that the City requires a handwritten signature and residence

address to determine whether a signatory is a duly registered

voter of the city, as required under section 12-203 of the

Revised Charter.       Kaneshiro next pointed out that Yoshimura’s



                                       14
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



first amended petition was supported by just Yoshimura’s

signature.

       2.   Yoshimura’s memorandum in opposition to Kaneshiro’s
            motion to dismiss

       In his memorandum in opposition to Kaneshiro’s motion to

dismiss, Yoshimura newly argued that section 12-203 of the

Revised Charter contains no requirement that the re-circulated

impeachment petition’s signatures “need to be certified by the

[City] Clerk at any[]time during this Impeachment process,”

including before the petition is filed in circuit court.

       As to whether amendment of an impeachment petition is

permissible, Yoshimura argued that HRCP Rule 15(a)(1) (2012)

permitted him to amend his impeachment petition once as a matter

of course at any time before a responsive pleading is served,

and the first amended petition was filed prior to any filings

from Kaneshiro.

       Lastly, Yoshimura argued the City must accept electronic

signatures and cannot require residence addresses.             He stated

that his initial Change.org petition was supported by at least

500 electronic signatures of duly registered Honolulu voters.

He pointed to HRS § 489E-7(d), which states, “If a law requires

a signature, an electronic signature satisfies the law.”              As to

the City’s reliance on HRS § 489E-18 as authority to refuse to

accept electronic signatures, Yoshimura argued the statute


                                      15
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



required the City to have a pre-existing ordinance, charter

provision, or written policy on acceptance or rejection of

electronic signatures.       To Yoshimura, the City’s April 23, 2019

letter setting forth its position that his impeachment petition

must contain handwritten signatures “‘electively’ pick[ed] an

unwritten policy out of the sky.”

       Yoshimura asked the circuit court to deny Kaneshiro’s

motion to dismiss.      He also requested that, if the circuit court

found the form of his impeachment petition to be incorrect, he

should be granted time to conform the petition.

       3.   Kaneshiro’s reply

       In his reply memorandum, Kaneshiro argued that section

12-203 of the Revised Charter requires 500 signatures of “duly

registered voters” of the City and County of Honolulu, which

requires verification by the City Clerk, as a prerequisite to

filing.     Kaneshiro also pointed out that Yoshimura sent numerous

inquiries to the City asking what information the City Clerk

would need to certify his petition, undercutting Yoshimura’s

belated argument that certification by the City Clerk is not

necessary.

       Kaneshiro next argued that the court and parties had always

contemplated certification of the impeachment petition(s),

consistent with Hawaiʻi law, specifically, based on this court’s

order in In the Matter of Impeachment of Honolulu City

                                      16
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



Councilmember Rene Mansho, No. 24858 (2002).            In the Mansho

case, this court was presented with a petition to impeach a

councilmember, pursuant to section 12-202 of the Revised Charter

(1993).     At that time, this court served as “a board of

impeachment in any proceeding for the removal of a

councilmember,” upon presentation of a “charge . . . set forth

in writing in a petition for impeachment signed by not less than

one thousand duly registered voters of the council district for

the removal of a council member, and said signatures shall be

necessary only for the purpose of filing the petition.”              Upon

receipt of the petition, this court filed an order stating that

one “preliminary issue” was “whether the signatures in support

of the petition are the signatures of registered voters in the

Council District 1 of the City and County of Honolulu.”              This

court ordered the petitioners to “submit a copy of the petition

with its signature pages to the Clerk of the City and County of

Honolulu.     The Clerk of the City and County of Honolulu shall,

within 90 days thereafter, review the signatures and submit a

declaration concerning whether the petition contains at least

one thousand signatures of duly registered voters from Council

District 1 of the City and County of Honolulu.”

       Kaneshiro ended his reply memorandum urging the circuit

court to dismiss Yoshimura’s first amended petition for lack of

jurisdiction, or for failure to state a claim, because the City

                                      17
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



Clerk had not certified the petition(s), and the petition(s) on

the record would not have been certified because they did not

contain handwritten signatures and residence addresses, as the

City stated the City Clerk would require under section 12-203 of

the Revised Charter.

       The circuit court held a hearing on the motion to dismiss

on June 10, 2019 and denied the motion because Yoshimura had

filed a motion for leave to amend (described in greater detail

in the next section) that was still pending at that time.

C.     Yoshimura’s motion for leave to amend petition and
       Kaneshiro’s opposition and cross-motion to strike

       Four days after Kaneshiro had filed his motion to dismiss,

Yoshimura filed a “Motion for Leave to Amend Petition and to

Name City Clerk as Respondent in a Declaratory Judgment

Complaint” (“motion for leave to amend”).           Yoshimura’s counsel

stated that he sought to name the City Clerk as a respondent to

a declaratory judgment action, because the City had taken a

position that the City Clerk would require signatories’

residence addresses and not accept electronic signatures, when

there was no pre-existing City policy stating the same.

Yoshimura appended a proposed Second Amended Petition as an

exhibit.    He sought a declaration from the court requiring the

City Clerk to accept an impeachment petition with electronic

signatures and without residence addresses of signatories.


                                      18
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***



Kaneshiro filed an “Opposition and Cross-Motion to Strike

Petitioner’s Motion for Leave to Amend Petition and to Name City

Clerk as a Respondent in a Declaratory Judgment Complaint, Filed

on May 6, 2019” (“opposition and cross-motion to strike”).                  In

addition to reiterating the argument that the circuit court

lacked jurisdiction (over the petition for impeachment, the

first amended petition, and any motion for leave to amend to

file a second amended petition for impeachment), Kaneshiro

argued there was no authority for amending a petition for

impeachment, adding a defendant, or combining a petition for

impeachment with a complaint for declaratory judgment.

       Yoshimura filed a “Memorandum in Opposition to Keith M.

Kaneshiro’s Cross-Motion to Strike Petitioner’s Motion for Leave

to Amend and to Name City Clerk as a Respondent in a Declaratory

Judgment Complaint.”       In it, he asserted that his re-circulated

DocuSign petition did have over 500 signatures (but none were

attached to the opposition or included in this record).

       Kaneshiro filed a “Reply in Support of Cross-Motion to

Strike Petitioner’s Motion for Leave to Amend Petition and to

Name City Clerk as a Respondent in a Declaratory Judgment

Complaint, Filed on May 6, 2019,” arguing that leave to amend

should be denied based on futility, because the proposed second

amended petition did not cure the jurisdictional defect of the

prior amendment (because the petition(s) did not contain 500

                                      19
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



signatures of duly registered Honolulu voters), and because

Yoshimura’s theory of declaratory relief (that HRS § 489E-7

requires the City Clerk to accept electronic signatures) is

meritless, because HRS § 489E-18(a) and (c) provide the City

with discretion to refuse to accept electronic signatures.

       The circuit court held a hearing on the motion for leave to

amend and the cross-motion to strike the motion for leave to

amend on June 24, 2019.       At that hearing, Yoshimura acknowledged

“that the proposed second amended petition relies 100 percent on

the validity of electronic signatures,” with respect to both the

Change.org and DocuSign petitions.          He also acknowledged that

there was no dispute “that the City is requiring wet signatures

for this petition[.]”       He also conceded, “The second amended

[petition] does not include residence addresses.”

       Yoshimura nevertheless went on to argue that the “City

Council must determine” in writing, and ahead of time (not in

response to an inquiry), whether to accept electronic

signatures.”     Without a written “across-the-board” policy,

Yoshimura argued the City’s position was ad hoc and “pull[ed]

out of the sky.”      By minute order, the circuit court denied

Yoshimura’s motion for leave to amend.           Its reasoning was set

forth in its Findings of Fact, Conclusions of Law, and Order,

summarized next.



                                      20
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



D.     Circuit court’s findings of fact, conclusions of law, and
       order

       On August 19, 2019, the circuit court filed its “Findings

of Fact, Conclusions of Law, and Order (1) Denying Petitioner’s

Motion for Leave to Amend Petition and to Name City Clerk as a

Respondent in a Declaratory Judgment Complaint, Filed May 6,

2019; (2) Denying Respondent Keith M. Kaneshiro’s Cross-Motion

to Strike Petitioner’s Motion for Leave to Amend Petition and to

Name City Clerk as a Respondent in a Declaratory Judgment

Complaint, Filed on May 17, 2019; and (3) Dismissing Case for

Lack of Jurisdiction.”       Among the findings of fact (“FOFs”) and

conclusions of law (“COLs”) relevant to this appeal, the circuit

court stated the following:

            [FOF]4. Regardless of the exact form of the actual or
            proposed petition(s), the court finds at no point in this
            case did Petitioner submit 500 “wet” hand-written
            signatures along with reasonably verifiable information on
            whether the “signers” were currently duly registered voters
            in the City & County of Honolulu.

            [FOF]5. The court finds there is no way to tell based on
            the record in this case whether the actual or proposed
            “digital signers” of the petitioner(s), were all different
            people, and whether they were all duly registered voters of
            the city of Honolulu at the time they “signed”
            electronically.

            [FOF]6. The parties agreed on the record that on behalf of
            the City, the Department of the Corporation Counsel issued
            its written position in a letter dated April 23, 2019,
            signed by Deputy Corporation Counsel Moana Yost. The
            letter is an exhibit in the record. The City’s position is
            that digital signatures are not acceptable for the actual
            or proposed petition(s) to impeach Mr. Kaneshiro. More
            specifically, the City’s reason (as stated in its 4/23/19
            letter) for not allowing digital signatures is the City’s
            interest in detecting fraudulent or questionable
            signatures. In order to determine the (required) voter
            registration status, the City is requiring a) the signer’s


                                      21
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


           full legible name; b) a hand-written signature; and c)
           residence address (presumably to determine if the signer is
           currently a resident of the City of Honolulu, as opposed to
           when they last registered to vote or last updated their
           address in the voter rol[l]s).

           [COL]7. The court concludes the language of Section 12-203
           means the petition to impeach Mr. Kaneshiro must have the
           required 500 signatures of duly registered voters of
           Honolulu County when the petition is filed. Because no
           actual or proposed petition for impeachment in this case
           was or would be signed by 500 duly[]registered voters in
           the City, the actual and proposed petition(s) did not
           satisfy the requirements of City Charter section 12-203.

           [COL]8. The court finds and concludes it is not
           unreasonable or discriminatory for the City to take the
           position that fraudulent or questionable signatures are a
           valid concern for online petitions to impeach duly elected
           public officials. See Perotka v[.] Cron[i]n, 117 Haw[aiʻi]
           323 (2008).

           [COL]9. Petitioner argues the City must accept digital
           signatures pursuant to HRS [§] 489E-7, which among other
           things provides that if a law requires a signature, an
           electronic signature satisfies the law. Per the same
           4/23/l9 letter from Corporation Counsel, the City’s
           position is that it is not required to accept digital
           signatures for impeachment petitions, because HRS
           [§] 489E-l8(c) gives it the discretion to allow or not
           allow digital signatures. The court concludes this
           discretionary “carve out” in 489E-18(c) expressly applies
           to government entities, so in essence HRS [§] 489E-18(c)
           can trump HRS [§] 489E-7 when a government entity is
           involved.

           [COL]10. In view of HRS [§] 489E-18(c), and given the
           City’s concern with both a) handwritten versus electronic
           signatures, and b) ability to verify a signature is from a
           duly registered voter, the court respectfully rejects
           Petitioner’s argument that the City must accept digital
           signatures without residential addresses for impeachment
           petitions pursuant to HRS [§] 489E-7.

           [COL]11. Petitioner also argued that the City must
           formally adopt its position, by rule or other official
           enactment, that it will not accept digital signatures for
           impeachment petitions. The parties agreed on record that
           the City’s position is as expressly stated in Corporation
           Counsel’s 4/23/19 letter which is part of the record. The
           court is not aware of any legal requirement that the City’s
           position on this finite issue must be formally enacted in
           order to be effective, and therefore declines to adopt
           Petitioner’s position.




                                     22
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


            [COL]12. Respondent argued in his motion to strike that
            since the original petition was defective, the court never
            had jurisdiction to even consider the first amended
            petition or the second (proposed) amended petition. The
            court respectfully disagrees. As with the court’s ruling
            on Respondent’s motion to dismiss, the court concludes it
            has jurisdiction to rule on the First Amended Petition and
            the Proposed Second Amended Petition. The court’s
            reasoning is that applying a policy of “once defective,
            always defective, and petitioner must file a new petition
            with a new lawsuit” does not comport with modern rules of
            civil procedure which permit amendment of even
            jurisdictionally defective pleadings if the proposed
            amendment is not futile. This issue was not discussed in
            the pre-statehood cases cited by Respondent, and so those
            cases are non-binding on the particular issue presented
            here.

            [COL]13. Here, the proposed Second Amended Petition has
            the same defects as the two earlier petitions as described
            above. Since the court concludes the City has the
            discretion to reject the electronic signatures in this
            case, and since the proposed Second Amended Petition
            suffers from the same defects as the prior petitions, the
            court therefore concludes the proposed petition is futile,
            and the motion to amend is therefore denied.

            [COL]14. Since there is no valid petition for impeachment
            before the court that complies with Section 12-203 of the
            city charter, as determined by the City’s discretionary and
            valid requirements regarding actual signatures from
            demonstrably duly registered voters, the court hereby
            dismisses this case for lack of jurisdiction.

The circuit court then denied Yoshimura’s motion for leave to

amend his petition to name the City Clerk as a respondent in a

declaratory judgment complaint, denied Kaneshiro’s cross-motion

to strike Yoshimura’s motion for leave to amend, and dismissed

this case for lack of jurisdiction.

E.     Yoshimura’s motion for reconsideration and the circuit
       court’s order of denial

       Yoshimura then filed a motion for reconsideration.            He

argued that the federal Electronic Signatures in Global and

National Commerce Act (the “ESIGN Act,” 15 U.S.C. § 7001 et


                                      23
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



seq.) was an additional authority requiring the City to

determine the extent to which it will accept electronic

signatures on impeachment petitions.7

          Yoshimura next argued that the City was required to

promulgate a rule under HAPA (HRS chapter 91) as to when it

would accept or reject electronic signatures on impeachment

petitions.        He noted that HRS § 91-1 (2008) defines “rule” as an

“agency statement of general or particular applicability and

future effect that implements, interprets, or prescribes law or

policy, or describes the organization, procedure, or practice

requirements of any agency,” but excludes the “internal

management” of an agency.           He went on to cite Application of

Terminal Transportation, Inc., 54 Haw. 134, 504 P.2d 1214

(1972), for the proposition that, “in the absence of clear

legislative direction to the contrary, the court will not

interpret HAPA so as to give government even the appearance of

being arbitrary or capricious.”            He stated that the City’s ad

hoc decision not to accept electronic signatures on his

impeachment petition was arbitrary.


7
      The Federal ESIGN Act does not apply in this case. 15 U.S.C.
§ 7001(a)(1) states, “Notwithstanding any statute, regulation, or other rule
of law (other than this subchapter and subchapter II), with respect to any
transaction in or affecting interstate or foreign commerce -- (1) a
signature, contract, or other record relating to such transaction may not be
denied legal effect, validity, or enforceability solely because it is in
electronic form . . . .” (Emphasis added). The impeachment of a City
prosecutor does not affect interstate or foreign commerce. Therefore, this
opinion does not further discuss the ESIGN Act.


                                         24
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



       Yoshimura next argued that leave to amend a petition should

have been “freely given,” citing Keawe v. Hawaiian Electric

Company, 65 Haw. 232, 649 P.2d 1149 (1982), absent any apparent

or declared reason, such as undue delay, bad faith, or dilatory

motive on the part of the movant, or a repeated failure to cure

deficiencies in the complaint.

       Lastly, Yoshimura cited Anderson v. Bell, 234 P.3d 1147

(Utah 2010), as a case in which electronic signatures were

accepted on a petition to qualify a candidate for an election.

He concluded by asking the circuit court to grant his motion for

reconsideration, vacate its dismissal order, require the City to

accept electronic signatures and to certify his petition, and

allow him to file his second amended petition.

       In his memorandum in opposition to Yoshimura’s motion for

reconsideration, Kaneshiro argued that three independent reasons

supported denying Yoshimura’s motion for reconsideration.

First, the circuit court’s jurisdiction was never triggered

because Yoshimura never presented it with a petition signed by

over 500 duly registered Honolulu voters.           Second, Yoshimura’s

motion for reconsideration did not meet the requirements of HRCP

Rule 59(e) (2000), which permits reconsideration of a court’s

order where the parties “present new evidence or arguments that

could not have been presented earlier.”           For example, Kaneshiro

argued that Yoshimura’s HAPA argument was impermissibly raised

                                      25
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



for the first time in his motion for reconsideration.              Third,

Kaneshiro stated Yoshimura’s arguments were meritless in any

event.

       Lastly, Kaneshiro distinguished the Anderson case as

involving a state statute that required acceptance of electronic

signatures.     He also pointed out that Anderson was an election

nomination proceeding, and Utah liberally construes its election

statutes.

       In Yoshimura’s reply, he asserted he did have 500

signatures on his petition (referring to the initial Change.org

petition, which he represented he “never abandoned”), and that

the issue was whether the City Clerk would accept electronic

signatures.     Yoshimura asked the court to reconsider its order

and allow him to “submit a Second Amended Petition which will be

supported by at least 500 electronic signatures.”

       On October 2, 2019, the circuit court denied Yoshimura’s

motion for reconsideration.        The court’s order stated it “still

does not have jurisdiction” over the petition and that

“everything argued in the Motion [for reconsideration] was or

could have been raised earlier.”           Nevertheless, the court

concluded that, on the merits, it remained unpersuaded.




                                      26
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



F.     Notice of appeal

       On November 15, 2019, the circuit court entered its final

judgment.      Yoshimura timely appealed.       This court granted

transfer of the appeal on April 6, 2020.

                          III.   Standards of Review

A.     Interpretation of the Revised Charter of the City and
       County of Honolulu and the Hawaiʻi Revised Statutes

       Statutory interpretation is a question of law reviewable de

novo.     This court’s statutory construction is guided by

established rules:

                   First, the fundamental starting point for statutory
             interpretation is the language of the statute itself.
             Second, where the statutory language is plain and
             unambiguous, our sole duty is to give effect to its plain
             and obvious meaning. Third, implicit in the task of
             statutory construction is our foremost obligation to
             ascertain and give effect to the intention of the
             legislature, which is to be obtained primarily from the
             language contained in the statute itself. Fourth, when
             there is doubt, doubleness of meaning, or indistinctiveness
             or uncertainty of an expression used in a statute, an
             ambiguity exists.
                   When interpreting a municipal ordinance, this court
             applies the same rules of construction applied to statutes.

Rees v. Carlisle, 113 Hawaiʻi 446, 452, 153 P.3d 1131, 1137

(2007) (citations omitted).

B.     Conclusions of law

       “[T]he standard of review applicable to the circuit court’s

conclusions of law is the right/wrong standard.”              Mehau v. Reed,

76 Hawaiʻi 101, 107, 869 P.2d 1320, 1326 (1994).




                                       27
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



C.     Motion for leave to amend

       “The grant or denial or leave to amend under Rule 15(a) is

within the discretion of the trial court and is subject to

reversal on appeal only for an abuse of discretion.”              Bishop

Trust Co. v. Kamokila Dev. Corp., 57 Haw. 330, 337, 555 P.2d

1193, 1198 (1976).

D.     Motion for reconsideration

       “HRCP Rule 59(e) motions for reconsideration are reviewed

under the abuse of discretion standard.            The trial court abuses

its discretion when it clearly exceeds the bounds of reason or

disregards rules or principles of law or practice to the

substantial detriment of a party litigant.”             Kaneohe Bay

Cruises, Inc. v. Hirata, 75 Hawaiʻi 250, 258, 861 P.2d 1, 6

(1993) (citation omitted).

                               IV.   Discussion

       We first address Kaneshiro’s motion to dismiss filed after

his successor was sworn in on January 2, 2021.             Kaneshiro

asserts this case must be dismissed on the basis of mootness.

As we preliminarily explain, based on the public interest

exception to the mootness doctrine, we address the merits of the

issues raised on appeal.

       In his opening brief, Yoshimura argues broadly that

electronic signatures are “an important component of direct

democracy” in the digital age.          He notes there are only three

                                       28
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***



other cases nationwide analyzing the use of electronic

signatures to effect direct democracy:           Anderson, 234 P.3d 1147;

Benjamin v. Walker, No. 16-0228 (W.Va. Apr. 19, 2020); and Ni v.

Slocum, 196 Cal. App. 4th 1636 (Cal. App. 1st Dist. 2011).                  This

case would be the fourth.

       Yoshimura raises the following points of error on appeal:

            A. [The circuit court] erred when [it] found, in
            Conclusion of Law #9, that: “489E-18(c) expressly applies
            to government entities, and can trump HRS [§] 489E-7 when a
            government entity is involved,” because HRS § 489E-18(a)
            requires that each governmental agency determine whether,
            and the extent to which, it will send and accept electronic
            records and electronic signatures, and the City failed to
            make such a determination pursuant to and/or in compliance
            with the requirements mandated by Chapter 91, the Hawaii
            Administrative Procedures Act.

            . . . .

            B. [The circuit court] erred when [it] found, in
            Conclusion of Law #10, that: “In view of HRS
            [§] 489E-18(c), and given the City’s concern with both a)
            handwritten versus electronic signatures, and b) ability to
            verify a signature is from a duly registered voter, the
            court respectfully rejects Petitioner’s argument that the
            City must accept digital signatures without residential
            addresses for impeachment petitions pursuant to HRS
            [§] 489E-7.”

            . . . .

            C. [The circuit court] erred when [it] found, in
            Conclusion of Law #11, that: “Petitioner also argued that
            the City must formally adopt its position, by rule or other
            official enactment, that it will not accept digital
            signatures for impeachment petitions. . . . The court is
            not aware of any legal requirement that the City’s position
            on this finite issue must be formally enacted in order to
            be effective, and therefore declines to adopt Petitioner’s
            petition.”

            . . . .

            D. [The circuit court] erred when [it] found, in
            Conclusion of Law #13, that: “Since the court concludes
            the City has the discretion to reject the electronic
            signatures in this case, and since the proposed Second
            Amended Petition suffers from the same defects as the prior

                                      29
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


            petitions, the court therefore concludes the proposed
            petition is futile, and the motion to amend is therefore
            denied.”

            . . . .

            E. [The circuit court] erred when [it] denied Mr.
            Yoshimura’s motion for reconsideration which asserted: (A)
            that the Court erred in focusing on HRS § 489E-18(c), which
            should have been read together with the entirety of Chapter
            489E, because § 489E-18(a) requires each governmental
            agency of this State to determine whether, and . . . the
            extent to which, it will send and accept electronic records
            and signatures; (B) the federal ESIGN Act mandates that a
            state make a determination under what circumstances it
            would accept electronic signatures and thus any such
            exception to the acceptance of electronic signatures must
            be set forth in writing, (C) the City is required, by
            Chapter 91 of the Hawaii Revised Statutes (the Hawaii
            Administrative Procedures Act, “HAPA”), to make this
            determination in a manner consistent with the rulemaking
            provisions of the HAPA; and (D) as the City has failed to
            adopt rules in a manner that is in compliance with
            guidelines and requirements set forth in HAPA and
            § 489E-18(a) to determine whether, and the extent to which,
            it will send and accept electronic records and electronic
            signatures, the City is prohibited from asserting that it
            is not required to use or permit the use of electronic
            records or signatures.

       Yoshimura’s first three points of error can be combined as

challenging the circuit court’s conclusion that, under HRS

§ 489E-18, the City has the discretion to refuse to accept

electronic signatures unaccompanied by residence addresses,

without first promulgating a written policy, by rulemaking under

HAPA or otherwise.       Yoshimura’s next point of error is that the

circuit court abused its discretion by denying his motion for

leave to amend.       Yoshimura’s last point of error is that the

circuit court abused its discretion in denying his motion for

reconsideration.      Each issue will be discussed in turn below.




                                      30
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



A.        The public interest exception to the mootness doctrine
          applies

          After his successor was sworn in, Kaneshiro filed a motion

to dismiss this case on the basis of mootness.               Kaneshiro points

out that Yoshimura seeks impeachment or removal of Kaneshiro

from office and that as he no longer holds office, the matter is

moot.

          As explained in In re Application of Maui Electric Company,

Ltd., 141 Hawaiʻi 249, 408 P.3d 1 (2017), however, there is a

“public interest” exception to the mootness doctrine.                 “This

court reviews three factors in analyzing the public interest

exception:        (1) the public or private nature of the question

presented, (2) the desirability of an authoritative

determination for future guidance of public officers, and (3)

the likelihood of future recurrence of the question.”                 141

Hawaiʻi at 256-57, 408 P.3d at 8-9 (internal quotation marks and

citations omitted.8

          This situation triggers the public interest exception, as

(1) there is a public interest in addressing procedures

8      This court has rejected the notion that the “public interest”
exception is part of, or indistinguishable from, the “capable of repetition
yet evading review” exception to the mootness doctrine. See, e.g., Moana v.
Wong, 141 Hawaiʻi 100, 107 n.9, 405 P.3d 536, 543 n. 9 (2017) (“Although the
‘capable of repetition, yet evading review’ exception has ‘merged at times’
with the similar public interest exception to the mootness doctrine, ‘they
are, in fact, “separate and distinct.”’”); Doe v. Doe, 116 Hawaiʻi 323, 327
n.4, 172 P.3d 1067, 1071 n.4 (2007) (same); Kahoʻohanohano v. State, 114
Hawaiʻi 302, 333 n.23, 162 P.3d 696, 727 n.23 (2007) (same).



                                         31
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



applicable to impeachment of public officials; (2) determination

of issues raised in this case would assist public officers in

the future; and (3) the issues raised in this case are likely to

recur.

       Thus, although the matter of Kaneshiro’s impeachment is now

moot, the public interest exception to the mootness doctrine

applies, and we address the merits of the issues on appeal.

B.     The City can require handwritten signatures and residence
        addresses in order to certify signatories on an impeachment
        petition under section 12-203 of the Revised Charter

       1.   Arguments on appeal

             a.   Yoshimura’s opening brief

       Yoshimura argues that the circuit court erred in finding

that HRS § 489E-18(c), which “does not require a governmental

agency of this State to use or permit the use of electronic

records or electronic signatures,” can “trump” HRS § 489E-7,

which states that electronic signatures generally satisfy the

law.    He maintains the circuit court failed to read HRS chapter

489E in its entirety.        Specifically, he points to HRS

§ 489E-18(a) to argue that the City was required to determine

whether and to what extent it will accept electronic records and

signatures.       HRS § 489E-18 is titled “Acceptance and

distribution of electronic records by governmental agencies.”

Subsection (a) provides the following:



                                       32
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


            Except as otherwise provided in section 489E-12(f), each
            governmental agency of this State shall determine whether,
            and the extent to which, it will send and accept electronic
            records and electronic signatures to and from other persons
            and otherwise create, generate, communicate, store,
            process, use, and rely upon electronic records and
            electronic signatures.

Yoshimura contends the circuit court failed to consider the

Anderson case, in which the Utah Supreme Court held that the

Lieutenant Governor was required to accept electronic signatures

on a certificate of nomination, under Utah’s UETA, which is

similar to Hawaiʻi’s.       He urges this court to follow the Anderson

court’s reasoning.

       Yoshimura next asserts the City could have fulfilled HRS

§ 489E-18(a)’s requirements by promulgating a written policy to

avoid an arbitrary or capricious decision on accepting or

rejecting electronic signatures.           Yoshimura argues this could

have been accomplished through rulemaking under HAPA.

       Yoshimura next argues the circuit court erred in accepting

the City’s fraud-prevention rationale to require an impeachment

petition to contain signatories’ handwritten signatures and

residence addresses.       He states the City’s “‘concern’ of ‘fraud’

is absurd given the existence of the ESIGN Act, and the

acceptance of electronic signatures throughout the United

States.”    He again cites to the Anderson case, this time for the

proposition that electronic signatures “may be a better

deterrent to candidate fraud because an electronic signature


                                      33
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



incorporates readily identifiable personal, but not-public,

information.”     Anderson, 234 P.3d at 1155 n.7.         In this case,

Yoshimura posits, a signatory could be confirmed to be a duly

registered Honolulu voter using the information provided on the

DocuSign petition (full name, date of birth, last four digits of

Social Security number or driver’s license number or state ID

number, and zip code).

            b.   Kaneshiro’s answering brief

       Kaneshiro argues the circuit court did not err in

dismissing Yoshimura’s first amended petition, because “(1) the

City Clerk never certified any of [Yoshimura’s] petitions for

impeachment; (2) the City Clerk has the discretion to reject

electronic signatures in support of impeachment petitions; and

(3) the City Clerk may require residence addresses to certify a

signatory’s eligibility to vote on City matters.”

       Kaneshiro first argues that the requirements of section

12-203 of the Revised Charter (that an impeachment petition is

supported by 500 signatories) are jurisdictional and subject to

strict construction, again citing the Mansho order.             He argues

the City Clerk is responsible under section 3-301 (2017) of the

Revised Charter and HRS § 11-14 (2008 & Supp. 2012) for

reviewing and certifying impeachment petitions.            Kaneshiro

points out Yoshimura never presented any petition to the City

Clerk for certification of signatures.           This omission, he says,

                                      34
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



is fatal, and the circuit court did not err in dismissing his

petition.

       Kaneshiro goes on to argue that, even if the petition(s)

had been presented to the City Clerk for certification, the

petition(s) would not have been certified, because neither

contained the information necessary to confirm data stored in

the State Voter Registration System: (1) full legible names; (2)

handwritten signatures; or (3) residence addresses.             In fact,

Kaneshiro argues, only Yoshimura’s signature supported the

DocuSign petition.

       Kaneshiro next argues that the City is not required to

accept electronic signatures in support of a petition for

impeachment under the plain language and legislative history of

Hawaiʻi’s UETA.     He quotes HRS § 489E-18(c), which provides that

Hawaiʻi’s UETA “does not require a governmental agency of this

State to use or permit the use of electronic records or

electronic signatures.”       He states the legislative history of

Hawaiʻi’s UETA, as well as the National Conference of

Commissioners on Uniform State Laws (“NCCUSL”) commentary to the

model UETA, both state that “the UETA is permissive and does not

mandate governmental use of electronic signatures.”             This is

especially so where the parties (here, the City) have not agreed

to be part of an electronic transaction.



                                      35
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



       Further, Kaneshiro argues the City Clerk’s determination

does not require rulemaking under HAPA, because the decision to

reject electronic signatures is “merely a reiteration or

clarification of existing law, both state election law and

county impeachment law.”        He also notes that the legislature

knows how to mandate further rulemaking in its statutes by

expressly cross-referencing HAPA.          He argues that the

legislature would have similarly cross-referenced HAPA in HRS

§ 489E-18 if governmental agencies were required to create rules

as to when they would accept or not accept electronic

signatures.     The fact that the legislature did not, Kaneshiro

states, distinguishes this case from Anderson, the case upon

which Yoshimura heavily relies.         According to Kaneshiro, the

Utah UETA interpreted in Anderson required state governmental

agencies to promulgate rules to identify which transactions

could be conducted by electronic means, and which transactions

would never be conducted by electronic means.            For that reason,

the Lieutenant Governor in Anderson was not authorized to reject

electronic signatures on a nomination petition in the absence of

rules.    Kaneshiro footnotes that the Utah legislature promptly

overrode the Anderson opinion by amending the Utah UETA to

require handwritten signatures on petitions.            See Utah Code Ann.

§ 20A-9-502.



                                      36
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



       Kaneshiro points out that, as a matter of logic,

Yoshimura’s rulemaking argument fails, because the City would

have been in violation of HAPA had it informally decided in this

case that it would accept electronic signatures on impeachment

petitions.

       As to whether signatories’ residence addresses are required

on the impeachment petition, Kaneshiro quoted Nader v. Cronin,

Civ. No. 04-00611 ACK-LEK, 2008 WL 1932284, at *27-29 (D. Haw.

May 1, 2008), for the proposition that “providing one’s

residence address is the linchpin of being properly registered.”

            c.   Yoshimura’s reply brief

       In his reply brief, Yoshimura maintains the UETA applies to

his impeachment petition because the transaction at issue is not

between him and the City Clerk; rather it “is between Mr.

Yoshimura, as the circulator of the petition, and the voter

desiring to impeach Mr. Kaneshiro.”          Applying the UETA to his

petition, he argues the plain language of HRS § 489E-7(d) (“If a

law requires a signature, an electronic signature satisfies the

law”) reflects the legislature’s “intent . . . to accept, NOT

reject, electronic signatures.”         He also argues Kaneshiro and

the circuit court “ignored” the plain, mandatory language of HRS

§ 489E-18(a), that “each governmental agency of this State shall

determine whether, and the extent to which, it will send and

accept electronic records and electronic signatures . . . .”

                                      37
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



       Yoshimura also states that the “underlying issue here, is

that there is very little guidance in the City Charter provision

on what is required for an impeachment petition.”             For example,

he reads the Mansho order as permitting an impeachment petition

to be filed with a court, with that court further ordering the

petition to be submitted to the City Clerk for certification.

            d.   City’s brief of amicus curiae

       Before this case was transferred from the ICA, the ICA

granted the City’s motion for leave to file a brief of amicus

curiae.    The City’s amicus brief focuses solely on the issue of

whether the City Clerk can require handwritten signatures,

accompanied by residence addresses, on a petition for

impeachment under section 12-203 of the Revised Charter without

first promulgating a rule or other prior written policy.              The

City argued that the UETA does not apply to Yoshimura’s

petition, because the City did not consent to be a party to this

electronic transaction, and HRS § 489E-5(b) (2008) states that

Hawaiʻi’s UETA “appl[ies] only to transactions between parties

each of which has agreed to conduct transactions by electronic

means.”    The City points to the state legislative history and

the NCCUSL commentary to the model UETA for the proposition that

governmental agencies’ acceptance of electronic signatures is

“permissive and not obligatory.”           For support, the City cites to

WCT&D, LLC v. City of Kansas City, 476 S.W.3d 336, 341 (Mo. App.

                                      38
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



2015) (holding that a neighbor’s email did not constitute a

signature that an applicant for a liquor license could use, and

the city had not consented to accept electronic communications

in any event; therefore, the UETA did not apply); and Ni, 196

Cal. App. 4th at 1653 (disallowing submission of thumb drive

with electronic signatures to put initiative on California

ballot).       In any event, even if the UETA did apply to

Yoshimura’s petition, the City argued that HRS § 489E-18

provided it with discretion to accept electronic signatures, and

that the ICA has previously viewed that statutory language as

plain and unambiguous, citing Stone v. Administrative Director

of the Courts, CAAP-XX-XXXXXXX, 2019 WL 474116 (Haw. App. Sept.

27, 2019).

          Because the UETA does not apply, the City argues it was

free to determine in this case that it would reject electronic

signatures and require residence addresses on impeachment

petitions under section 12-203 of the Revised Charter.

          The City argues that the City Clerk performs voter

registration functions pursuant to section 3-301 of the Revised

Charter9 and HRS § 11-14.10          When an applicant registers to vote


9     Section 3-301 of the Revised Charter states, “The city clerk shall
. . . conduct all voter registration functions pursuant to this charter or
the laws of the state.”

10    HRS § 11-14 is titled “General county register; restrictions in use.”
It provides that the clerk of each county “shall register all voters in the
                                                             (continued . . .)

                                         39
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



using a paper application, under HRS § 11-15 (2008, Supp. 2012,

& Supp. 2016)11 and HAR § 3-172-20 (2010)12, the applicant must

provide a signature.       An applicant registering to vote online

must have a valid government-issued identification card with the

applicant’s signature on it, pursuant to HRS § 11-15.3 (Supp.

2012).13    The City states that proof of signature allows the City

to protect its interest in detecting fraudulent or questionable

signatures, citing Peroutka v. Cronin, 117 Hawaiʻi 323, 179 P.3d

1050 (2008).

       Similarly, the City states that a signatory’s residence

address is “the cornerstone of becoming a registered voter,” as

“[a] person’s residence dictates where the person can vote and

for what office,” citing Nader, 2008 WL 1932284, at *27-29.                 The


(continued . . . )
clerk’s county in the general county register,” which “shall contain the name
and address of each voter . . . .”

11    HRS § 11-15 is titled “Application to register” and requires a person
registering to vote to submit an affidavit attesting to that person’s name;
Hawaiʻi driver’s license number or Hawaiʻi state identification number, or, if
none, the last four digits of the person’s Social Security number, or, if
none, a unique number assigned to the applicant for voter registration
purposes; date of birth, residence, including mailing address, intent to make
Hawaiʻi the applicant’s legal residence, and citizenship.

12    HAR § 3-172-20 similarly requires a voter registration form to contain,
among other items, a residence address and a signature.

13    HRS § 11-15.3 is titled “Application to register electronically.” It
provides that a person seeking to register to vote electronically
“consent[s]” to having election officials confirm information, including the
applicant’s signature, “from government databases associated with government-
issued identification.” The statute goes on to state, “The applicant’s
signature obtained from the government database may be utilized by election
officials to validate and confirm a voter’s identity in any election-related
matter in which a signature is necessary.”


                                      40
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



Nader opinion went on to state, “The law is clear that providing

one’s residence is the linchpin of being properly registered,”

and that the Hawaiʻi State Office of Election’s “practice and

procedure of requiring residential addresses for confirmatory

purposes is also reasonable and nondiscriminatory.”             Id.

            e.   Yoshimura’s response to the City’s amicus brief

       The ICA permitted both Yoshimura and Kaneshiro to submit

responses to the City’s amicus brief, but only Yoshimura

responded.     In his response, Yoshimura asserts that DocuSign

“uses a tamper proof audit trail to document each electronic

signature and its[] accompanying documents, and this audit trail

has been cited by courts to show reliability in tracking the

party that signed the document,” citing 10 Moonwalkers, Inc. v.

Banc of America Merchant Services, LLC, 814 S.E.2d 583 (N.C. Ct.

App. 2018), and In re Henrique, 559 B.R. 900 (Bankr. C.D. Cal.

2016).    He also argues there is nothing in section 12-203 of the

Revised Charter calling for the use of full legible names,

handwritten signatures, and residence addresses of signatories.

As for the discretion of governmental agencies under HRS

§ 489E-18 to accept or not accept electronic signatures,

Yoshimura notes that certain governmental agencies of the City

and County of Honolulu, like the Honolulu Police Department, the

Division of Purchasing, and the Department of Planning and

Permitting, have written policies on when they will accept

                                      41
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



electronic records, referencing HRS chapter 489E.             Thus, he

argues, the City “should not be allowed to selectively deny the

acceptance of electronic signatures for petitions while three

different City agencies accept electronic signatures.”

       2.   Analysis

            a.    The UETA does not apply in this case.

       Although this appeal is framed in terms of reconciling HRS

§ 489E-7(d)’s general validation of electronic signatures and

HRS § 489E-18’s grant of discretion to governmental agencies to

reject electronic signatures, there is a preliminary question of

whether HRS chapter 489E applies at all.           HRS § 489E-3 (2008),

titled “Scope,” states that Hawaiʻi’s UETA “shall apply to

electronic records and electronic signatures relating to a

transaction.”     HRS § 489E-2 (2008) defines “[t]ransaction” as

“an action or set of actions occurring between two or more

persons relating to the conduct of business, commercial, or

governmental affairs.”

       As the City points out, HRS § 489E-5(b) states, “This

chapter shall apply only to transactions between parties each of

which has agreed to conduct transactions by electronic means.

Whether the parties agree to conduct a transaction by electronic

means is determined from the context and surrounding

circumstances, including the parties’ conduct.”            The legislative

history to the UETA also emphasizes parties’ consent.              See Sen.

                                      42
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



Stand. Comm. Rep. No. 3265, 2000 Legislative Session (“The Act

. . . only applies when parties have agreed to an electronic

transaction.”).      The NCCUSL commentary to the model UETA

explains, “[T]he paradigm for the [UETA] involves two willing

parties conducting a transaction electronically, mak[ing] it

necessary to expressly provide that some form of acquiescence or

intent on the part of a person to conduct transactions

electronically is necessary before the [UETA] can be invoked.”

NCCUSL Commentary at 2.

       In this case, the “context and surrounding circumstances,

including the parties’ conduct” display that the City never

agreed to conduct the certification of an impeachment petition

through electronic means.        As explained in the City’s amicus

brief, governmental agencies’ acceptance of electronic

signatures is “permissive and not obligatory.”            As further

reflected in the City’s amicus brief as well as its April 23,

2019 letter, it is clear the City did not agree to the use of

electronic signatures as part of its process of certifying duly

registered voters on impeachment petitions under section 12-203

of the Revised Charter.       The City is not one of “two willing

parties conducting a transaction electronically,” and there is

no express “acquiescence or intent on the part of [the City].”

       Thus, the City Clerk’s review of Yoshimura’s electronic

petition(s) falls outside the scope of the UETA, and beyond the

                                      43
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



reach of HRS § 489E-18(a), the statute which Yoshimura argues

requires the City to “determine whether, and the extent to

which, it will send and accept electronic records and electronic

signatures” through rulemaking under HAPA or otherwise.

       Although the UETA does not apply, we proceed to address the

remaining issues, also based on the public interest exception to

the mootness doctrine.

            b.    Even if the UETA did apply, the City was not
                  required to promulgate a rule or written policy,
                  under HAPA or otherwise, concerning when it would
                  accept or reject electronic signatures on
                  impeachment petitions under section 12-203 of the
                  Revised Charter

       Even if Hawaiʻi’s UETA applied, the plain language and

legislative history of its statutory provisions, as well as the

NCCUSL’s commentary to the model UETA, support the circuit

court’s COL 9 that HRS § 489E-18’s discretionary provisions

“trump” HRS § 489E-7’s general validation of electronic

signatures.      The UETA applies to electronic transactions in

business, commerce, and governmental affairs.            HRS § 489E-2.

HRS § 489E-7 states generally that “[i]f a law requires a

signature, an electronic signature satisfies the law.”              When it

comes to a specific subset of electronic transactions, however

-- those involving governmental agencies -- there exists

discretion to reject electronic signatures.            See HRS

§ 489E-18(c) (“[T]his chapter does not require a governmental


                                      44
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



agency of this State to use or permit the use of electronic

records or electronic signatures.”).          Under ordinary canons of

construction, a more specific statute controls over a more

general statute.      See, e.g., Richardson v. City & County of

Honolulu, 76 Hawaiʻi 46, 54-55, 868 P.2d 1193, 1201-02 (1994)

(“[W]here there is a ‘plainly irreconcilable’ conflict between a

general and a specific statute concerning the same subject

matter, the specific will be favored.”).

       The legislative history of Hawaiʻi’s UETA also reflects a

permissive, rather than mandatory, approach to the use of

electronic signatures.       See Sen. Stand. Comm. Rep. No. 3265,

2000 Legislative Session (“The Act does not mandate the use of

electronic signatures or records, but establishes procedural

guidelines for their use . . . .”).          The NCCUSL Commentary to

the model UETA is in accord.        See Commentary at 52 (“Section 18

broadly authorizes state agencies to send and receive electronic

records and signatures in dealing with non-governmental persons.

Again, the provision is permissive and not obligatory . . . .”).

       In this case, the City properly exercised its discretion

under HRS § 489E-18(c) to prohibit the use of electronic

signatures on impeachment petitions in response to Yoshimura’s

inquiry.    Yoshimura argues that the City was required to have

already had a written policy in place or to have promulgated a

rule under HAPA setting forth when electronic signatures will

                                      45
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



not be accepted on impeachment petitions, pursuant to HRS

§ 489E-18(a), which states, in relevant part, “[E]ach

governmental agency of this State shall determine whether, and

the extent to which, it will send and accept electronic records

and electronic signatures to and from other persons . . . .”

Under the plain language of this statute, there is no

requirement that the City undergo rulemaking for section 12-203

of the Revised Charter or issue written policy statements in

anticipation of the advent of electronic impeachment petitions.

Therefore, the circuit court’s COL 11 was correct.

       To support his view of HRS chapter 489E, Yoshimura relies

heavily on three out-of-state cases.          The first is Anderson, 234

P.3d 1147, a Utah case.       In that case, the issue was whether

electronic signatures counted towards a “signed” nomination

certificate for a candidate for office.           234 P.3d at 1148.

Anderson, a gubernatorial candidate not affiliated with any

political party, was tasked with collecting the signatures of

1000 registered voters in order to have his name placed on the

ballot.    Id.   He collected both handwritten signatures and

electronic signatures through a computer website.             Id.   Seven

county clerks certified that the signatures he collected were

valid.    Id.    The signatures were then submitted to the Utah

Lieutenant Governor, who excised the electronic signatures as

not constituting “signatures” under the Utah Election Code.                 Id.

                                      46
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***



Without the electronic signatures, Anderson did not have enough

signatures to be placed on the gubernatorial ballot.             Id.

       Anderson filed an extraordinary writ with the Utah Supreme

Court challenging the Lieutenant Governor’s action.             Id.    The

Utah Supreme Court first noted that the Utah Election Code was

to be liberally construed to give unaffiliated candidates every

reasonable opportunity to have access to the ballot.             234 P.3d

at 1150-51.     The court then noted its statutory rules of

construction, as well as the UETA, defined signature to include

an electronic signature.        234 P.3d at 1152.      The Utah Supreme

Court sided with Anderson, who pointed to the Utah UETA

provision stating, “If a law requires a signature, an electronic

signature satisfies the law.”         234 P.3d at 1153.      In so doing,

it rejected the Utah Lieutenant Governor’s arguments that he did

not consent to the electronic transaction, and that other

provisions of the Utah UETA gave him the discretion to reject

electronic signatures.       Id.   The Utah Supreme Court concluded

that the electronic transaction was not between Anderson and the

Lieutenant Governor, but between Anderson and his supporters.

234 P.3d at 1155.

       Turning to the Utah UETA, the court noted that one of its

provisions allowed government agencies the discretion to decide

when they will accept or reject electronic signatures, but only

after following Utah’s rulemaking procedures.            234 P.3d at 1154.

                                      47
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***



The court concluded the Lieutenant Governor could not “make

informal decisions on what type of transactions cannot be

supported by electronic signatures outside of the rulemaking

process . . . .”      Id.   The Utah Supreme Court also rejected the

Lieutenant Governor’s argument that he did not have to accept

electronic signatures under another provision of Utah’s UETA

that states, “[N]othing in this chapter requires any state

governmental agency to: (a) conduct transactions by electronic

means; or (b) use or permit the use of electronic records or

electronic signatures.”       Id.   The court’s reasoning was that the

provision “loses its persuasive effect” when harmonized with the

rest of Utah’s UETA provisions and the Utah Election Code.                  Id.

The Utah Supreme Court thus granted Anderson extraordinary

relief and ordered the Lieutenant Governor to recount the

signatures submitted.       234 P.3d at 1156.      The following year,

the Utah state legislature overrode the Anderson case by

amending the Utah Election Code to prohibit electronic

signatures on petitions from unaffiliated candidates.              Benjamin,

786 S.E.2d at 211.      The Anderson case is distinguishable from

the instant case in one key respect, and that is the Utah UETA

required governmental agencies to promulgate rules before

exercising discretion to accept or not accept electronic

signatures.     No such requirement exists in HRS § 489E-18, which



                                      48
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



grants governmental agencies the discretion to accept or not

accept electronic signatures.

       Another UETA case Yoshimura relies on is Benjamin, 786

S.E.2d at 212, in which the West Virginia Supreme Court held

that the electronic monetary contribution receipts submitted by

a candidate for judicial office contained unique transaction

codes that allowed individual contributors to be identified;

thus, these receipts constituted electronic signatures under

West Virginia’s UETA and Public Campaign Finance Program.               The

Benjamin case is factually very different from Yoshimura’s case

and therefore not instructive.         In this case, without residence

addresses, individual signatories to Yoshimura’s petition(s)

could not be identified and verified as duly registered voters

by the City Clerk.

       The last electronic signature case Yoshimura cites is Ni,

196 Cal. App. 4th 1636, in which proponents seeking to place an

initiative on the ballot submitted a thumb drive containing an

electronic image of an individual’s signature.            196 Cal. App.

4th at 1641.     The County rejected the electronic signature as

not having been “personally affixed,” which the California

Elections Code required, along with “personally affixing” a

printed name and address.        Id.    The California Court of Appeal

agreed, applying the California Elections Code, and not the



                                       49
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



UETA.     196 Cal. App. 4th at 1647.        Ni is, therefore,

distinguishable.

       None of the cases Yoshimura cites (Anderson, Benjamin, Ni)

are persuasive on the issue of whether the City Clerk must

accept electronic signatures, or, if the City Clerk chooses to

reject electronic signatures, whether such a determination must

first be promulgated via written policy or rule.              Therefore, the

City was free to determine, in this case, that it would require

full legible names, handwritten signatures, and residence

addresses in order to certify the signatories as duly registered

voters of the City and County of Honolulu.            Thus, the circuit

court’s COL 10 was correct.

       To the extent the City’s letter decision to reject

electronic signatures itself constituted a rule that should have

gone through HAPA’s rulemaking procedure, our recent case, Green

Party v. Nago, speaks directly to that issue.             138 Hawaiʻi 228,

378 P.3d 944 (2016).        That case concerned irregularities that

occurred during the 2012 election (i.e., the methodology by

which the number of ballots ordered was calculated and the

procedure by which votes cast on improper ballots would be

counted).      Id.   This court held that the methodology and

procedure in place to respond to those irregularities were rules

that should have been promulgated by rulemaking under HAPA.                  138

Hawaiʻi at 230-31, 378 P.3d at 946-47.

                                       50
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



       In that case, during the 2012 General Election, a number of

irregularities occurred.        First, insufficient ballots were

ordered for various polling places.          138 Hawaiʻi at 231, 378 P.3d

at 947.    This happened because the Office of Elections had

departed from its prior practice of ordering General Election

ballots equal to 85% of the total number of registered voters.

138 Hawaiʻi at 233, 378 P.3d at 949.          Instead, in 2012, it

decided to order General Election ballots equal to 125% of the

actual number of votes cast in that year’s Primary Election.

Id.    The Office of Elections did not adopt its new methodology

as an administrative rule.        Id.

       Next, on election day itself, poll workers delivered the

wrong reserve ballots to two polling places that had run out of

ballots; each polling place received the other’s reserved

ballots.    138 Hawaiʻi at 231, 378 P.3d at 947.          Voters at each

location had the others’ ballots for voting on state house of

representatives, state senate, and city council races.              Id.     The

Office of Elections had not adopted an administrative rule

setting forth the procedure that would apply when votes are cast

on ballots for an incorrect precinct, but the practice in place

was to not count the votes cast in races for which the voter was

not eligible to vote.       138 Hawaiʻi at 234, 378 P.3d at 950.

       After the election, the Green Party filed a complaint

asserting that the Office of Elections had violated HAPA by,
                                        51
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



inter alia, failing to adopt administrative rules concerning (1)

the methodology used to determine the number of ballots ordered

and (2) the procedure used to count votes cast on wrong

ballots.14        Id.   The circuit court granted the Office of

Elections’ motion for summary judgment and held that the

challenged methodology and procedure concerned only the internal

management of the agency and were thus not subject to HAPA’s

rulemaking requirement.           138 Hawaiʻi at 235, 378 P.3d at 951.

The ICA affirmed the circuit court’s judgment, holding that the

methodology for determining the number of ballots to order in

2012 was a “one-time calculation/miscalculation” not subject to

HAPA’s rulemaking requirement.             Id.   It also held that the

situation in which votes were cast on the wrong ballots was not

foreseeable, and any procedure addressing that situation would

be a matter of internal management; therefore, the procedure was

not subject to HAPA’s rulemaking requirement.                138 Hawaiʻi at

236, 378 P.3d at 952.           We vacated the ICA’s judgment to the

extent that it affirmed the circuit court’s judgment on the

basis that HAPA’s rulemaking requirement did not apply to the

methodology for ordering ballots and the procedure for counting


14
      The Green Party also alleged that the Office of Elections was required
to adopt a rule regarding the procedures by which a precinct requests
additional paper ballots. 138 Hawaiʻi at 234, 378 P.3d at 950. We concluded,
however, that there was no evidence of any established procedure addressing
this situation; therefore, there was no “rule” in place subject to HAPA’s
rulemaking requirement in this instance. 138 Hawaiʻi at 242, 378 P.3d at 958.


                                          52
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



votes cast on the wrong ballots.           138 Hawaiʻi at 243, 378 P.3d at

959.   We remanded the case to the circuit court for it to order

that the methodology and procedure challenged by the Green Party

were indeed invalid.       138 Hawaiʻi at 235, 378 P.3d at 951.

       In so doing, we first noted that the relevant question was

whether the Office of Elections’ (1) methodology for ordering

ballots and (2) procedure for counting votes on the wrong

ballots amounted to the “adopt[ion of] rule[s], and if so, . . .

whether the rule[s were] valid.”           138 Hawaiʻi at 237, 378 P.3d at

954.   We first noted the distinction between an agency statement

that is “legislative,” and thus requires rulemaking, and an

agency statement that is “adjudicatory,” which does not.              138

Hawaiʻi at 238, 378 P.3d at 954.           A “legislative” agency

statement “operates in the future” and has a “general effect,”

while an “adjudicative” agency statement is “backward looking”

and “concerned with the determination of past and present rights

and liabilities of individuals where ‘issues of fact often are

sharply controverted.’”       138 Hawaiʻi at 238, 240, 378 P.3d at

954, 956. (citations omitted).

       In Green Party, we noted that, if the Office of Elections’

(1) methodology for ordering ballots or (2) procedure for

counting votes on the wrong ballots “qualif[ied] as ‘rules’ as

defined in HAPA, then they [were] invalid for not complying with



                                      53
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***



HAPA’s statutory rulemaking requirements.”            138 Hawaiʻi at 238,

378 P.3d at 954.       As to the Office of Elections’ 2012

methodology for ordering ballots, we held it was a rule because

it was of “general applicability and . . . future effect.”                   138

Hawaiʻi at 240, 378 P.3d at 956.            We noted the ballot order

determination was not a “backward-looking” “one-time

calculation/miscalculation,” as it was intended to have a future

effect upon the ballots ordered for the upcoming election.                   Id.

We concluded that the Office of Elections was required to have

adopted the methodology pursuant to the rulemaking requirement

under HAPA.      138 Hawaiʻi at 242, 378 P.3d at 958.

       As to the procedure for votes cast on the wrong ballots, we

held that the Office of Elections appeared to have a procedure

in place for counting votes on the wrong ballot:              votes were

counted for only those races for which the voter was eligible to

vote and not counted for those races for which the voter was

ineligible to vote.        Id.   Such a procedure thus demonstrated the

“general applicability and future effect” characteristics of a

rule and should have been promulgated as a rule pursuant to

HAPA.     138 Hawaiʻi at 242-43, 378 P.3d at 958-59.

       In the instant case, the City’s determination to reject

electronic signatures resembles neither the Office of Elections’

(1) methodology for ordering ballots for an upcoming election,

nor (2) its procedure for counting votes cast on the wrong
                                       54
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



ballots.    First, unlike the Office of Elections’ methodology for

ordering ballots for an upcoming election, which was of general

applicability and future effect, the City’s determination to

reject electronic signatures was an ad hoc, backward-looking

decision made in the specific context of Yoshimura’s inquiries

with regard to these impeachment petitions.            Second, unlike the

Office of Elections’ pre-existing procedure for counting votes

cast on the wrong ballots, the City had no pre-existing policy

for accepting or rejecting electronic signatures on an

impeachment petition under section 12-203 of the Revised

Charter.    In fact, the City had deferred to the circuit court

for months to adjudicate whether electronic signatures should be

accepted before ultimately deciding to reject them.             Thus, the

City’s determination to reject electronic signatures was not a

“rule” subject to HAPA’s rulemaking requirements.             The circuit

court’s COL 11 was therefore correct.

            c.    Requiring handwritten signatures and residence
                  addresses is rationally related to preventing
                  fraud in impeachment petitions under section
                  12-203 of the Revised Charter

       Hawaiʻi courts have already weighed in on the propriety of

requiring handwritten signatures and residence addresses to

verify signatories to a petition.          In Nader, 2008 WL 1932284,

the United States District Court for the District of Hawaiʻi

addressed the requirements for placing two presidential


                                      55
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



candidates on the Hawaiʻi ballot.          In that case, two presidential

candidates (Michael A. Peroutka and Ralph Nader) were required

to collect the number of signatures equal to 1% of the votes

cast in the last presidential election in order to be placed on

the ballot, pursuant to HRS § 11-113.            2008 WL 1932284, at *4.

A form petition for that purpose required, among other things, a

signature and residence address.           Id.   Both candidates fell

short of the number of signatories necessary, and each brought

suit in federal court challenging the information necessary to

confirm signatories.       Id.   The federal court stated the

following:

            18. [A] residence address is required in order to
            determine if a signatory is in fact who he or she claims to
            be and in ascertaining whether the individual is a
            “currently registered voter” in terms of being qualified to
            sign the petition.

            19. The residence address is the cornerstone of becoming a
            registered voter. A person’s residence dictates where the
            person can vote and for what office. . . .

            20. . . . The law is clear that providing one’s residence
            is the linchpin of being properly registered. Therefore,
            the Court finds that the Office of Elections’ practice and
            procedure of requiring residential addresses for
            confirmatory purposes is also reasonable and non-
            discriminatory.

2008 WL 1932284, at *10.

       Addressing the same challengers (Peroutka and Nader) in a

related proceeding, this court held, with respect to the Office

of Elections’ procedures for verifying handwritten signatures,

“In light of the state’s interest in detecting fraudulent or

questionable signatures, we cannot say that it was clearly

                                      56
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



erroneous for the Chief Elections Officer to reject a signature

because the signatory provided a different address on the

petition form than was provided in the SVRS.”            Peroutka, 117

Hawaiʻi at 330.     Thus, both cases support the circuit court’s

COLS 8 and 10 that the City could require full legible names,

handwritten signatures, and residence addresses in order to

certify Yoshimura’s petition(s) and in order to prevent fraud.

C.     The circuit court did not abuse its discretion in denying
       Yoshimura’s motion for leave to amend his petition

       Yoshimura also argues the circuit court should have granted

him leave to amend his petition, because amendment was not

futile.    Again, he cited Keawe, 65 Haw. 232, 649 P.2d 1149, for

the proposition that leave to amend a complaint should be freely

given, absent any apparent or declared reason, such as undue

delay, bad faith, or dilatory motive on the part of the movant,

or a repeated failure to cure deficiencies in the complaint.                To

support his position, he argues that the circuit court erred in

concluding that the City had the discretion to reject electronic

signatures.

       In his answering brief, Kaneshiro counter-argues that

Yoshimura’s second amended petition was futile; therefore, the

circuit court did not abuse its discretion in denying

Yoshimura’s leave to amend.        Specifically, Kaneshiro states that

the proposed second amended petition did not attach a new or


                                      57
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



separate petition; instead, it relied on the same DocuSign

petition that did not meet the filing requirements of section

12-203 of the Revised Charter (500 handwritten signatures of

duly registered Honolulu voters).

       In this case, amendment was futile.         Yoshimura made it

clear in his proposed second amended petition that he would not

support his impeachment petition with handwritten signatures or

residence addresses, despite the City’s position on the

information it would need to certify his petition.             Thus, the

second amended petition would have been dismissed, for the same

reasons the first amended petition was dismissed.             Therefore,

the proposed second amended petition was futile.             See Adams v.

Dole Food Co., 132 Hawaiʻi 478, 488, 323 P.3d 122, 132 (App.

2014) (citing Office of Hawaiian Affairs v. State, 110 Hawaiʻi

338, 365, 133 P.3d 767, 794 (2006) (“Where proposed amendments

to a complaint would not survive a motion to dismiss, this court

should affirm the denial of leave to amend on futility

grounds.”).     The circuit court did not abuse its discretion in

denying Yoshimura’s motion for leave to amend.

D.     The circuit court did not abuse its discretion in denying
       Yoshimura’s motion for reconsideration.

       Lastly, Yoshimura argues that the circuit court erred in

denying his motion for reconsideration, because he provided

legal authority the circuit court overlooked in concluding HRS


                                      58
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



§ 489E-18 did not require it to have a pre-existing written

policy or rule concerning whether it would accept electronic

signatures on impeachment petitions.

       In his answering brief, Kaneshiro counter-argues that

Yoshimura could have brought his arguments previously in

opposition to his motion to dismiss; therefore, the circuit

court did not abuse its discretion in denying Yoshimura’s motion

for reconsideration.

       In this case, the circuit court did not abuse its

discretion in denying Yoshimura’s motion for reconsideration,

because all of the legal authority Yoshimura marshaled to

support his motion for reconsideration (the federal ESIGN Act,

HAPA, and the Anderson case) could have been raised earlier in

the litigation, in opposition to Kaneshiro’s motion to dismiss

or cross-motion to strike.        Yoshimura’s motion for

reconsideration merely sought to relitigate old matters.

Consequently, the circuit court did not abuse its discretion in

denying his motion for reconsideration.           See, e.g., Chen v. Mah,

146 Hawaiʻi 157, 172, 457 P.3d 796, 811 (2020) (“‘[T]he purpose

of a motion for reconsideration is to allow the parties to

present new evidence and/or arguments that could not have been

presented during the earlier adjudicated motion.’

Reconsideration is not a device to relitigate old matters or to



                                      59
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



raise arguments or evidence that could and should have been

brought during the earlier proceeding.”) (citation omitted).

E.     The circuit court properly dismissed the case for lack of
       jurisdiction

       Yoshimura asserts “there is very little guidance in the

City Charter provision on what is required for an impeachment

petition.”     The Mansho order, No. 24858, interpreted Section

12-202 of the Revised Charter, which governs impeachment of a

City Councilmember.       When that order was issued, Section 12-202

designated this court to serve as “a board of impeachment in any

proceeding for the removal of a councilmember,” upon

presentation of a “charge . . . set forth in writing in a

petition for impeachment signed by not less than one thousand

duly registered voters of the council district for the removal

of a council member, and said signatures shall be necessary only

for the purpose of filing the petition.”           In Mansho, upon

receipt of the petition, this court filed an order stating that

one “preliminary issue” was “whether the signatures in support

of the petition [we]re the signatures of registered voters in

the Council District 1 of the City and County of Honolulu.”

Mansho, No. 24858.      This court ordered the petitioners to submit

a copy of the petition with its signature pages to the Clerk of

the City and County of Honolulu, who would then review the

signatures and submit a declaration as to whether the petition


                                      60
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



was signed by at least one thousand duly registered voters from

the councilmember’s district.         Mansho, No. 24858.      The

councilmember who was the subject of that impeachment petition

resigned before further proceedings could be had in this court.

       As indicated by the Mansho order, the requisite number of

signatures are necessary for the purpose of filing an

impeachment petition.       In this case, there was no showing of the

signatures necessary to support Yoshimura’s impeachment

petition(s).     Therefore, the circuit court properly dismissed

the case for lack of jurisdiction.

                               V.   Conclusion

       For the foregoing reasons, we affirm the circuit court’s

(A) November 15, 2019 Final Judgment; (B) Findings of Fact,

Conclusions of Law, and Order: (1) Denying Petitioner’s Motion

for Leave to Amend Petition and to Name City Clerk as a

Respondent in a Declaratory Judgment Complaint, (2) Denying

Respondent Keith M. Kaneshiro’s Cross-Motion to Strike

Petitioner’s Motion for Leave to Amend Petition and to Name City

Clerk as a Respondent in a Declaratory Judgment Complaint, and

(3) Dismissing Case for Lack of Jurisdiction Filed on August 19,




                                      61
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



2019; and (C) Order Denying Petitioner’s Motion for

Reconsideration Filed on October 2, 2019.

Keith M. Kiuchi                            /s/ Mark E. Recktenwald
for plaintiff-appellant
                                           /s/ Sabrina S. McKenna
William C. McCorriston
(David J. Minkin,                          /s/ Michael D. Wilson
Nadine Y. Ando,
and Jordan K. Inafuku                      /s/ Todd W. Eddins
with him on the briefs)
for defendant-appellee                     /s/ James H. Ashford




                                      62